DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 12, 13, 15, 20-23, 25, 29, and 30 is/are rejected under 35 U.S.C. 102a as being anticipated by Ma et al. (US 2020/0327758).
Referring to Claim 10, Ma teaches a smart lock 10 (fig. 1) configured to control devices, comprising:
a plurality of wireless interfaces (see paragraph 189 which shows multiple APIs or interfaces), wherein each of the plurality of wireless interfaces are configured to operate in accordance with at least one of a plurality of wireless protocols (see 84-86 of fig. 3 which shows different protocols such as Bluetooth, RFID, and Ethernet);
processing circuitry coupled with the plurality of wireless interfaces (see LMS 11 of fig. 1 which includes a processor as shown in paragraph 15 coupled to the API 32);
a memory coupled with the plurality of wireless interfaces and the processing circuity (see paragraph 104 which shows a lock controller 80 (fig. 2) having a memory), the memory comprising instructions, that when executed by the processing circuitry, cause the processing circuitry to:
receive, from a mobile device (see 58 of fig. 2) via one of the plurality of wireless interfaces (see API 79 of fig. 2), a first request to cause an action on a device, the action to comprise unlocking an access point associated with the smart lock (see lock controller 80 of fig. 2 as the access point where paragraph 122 shows a user using a mobile phone to request a credential to operate the lock controller);
determine if the mobile device is authorized to unlock the access point (see paragraph 124 which shows an authentication process to send the credential to the user);
unlock the access point based on the mobile device being authorized (see paragraph 124 which shows the unlocking of the lockset after authentication is successful);
receive, from the mobile device via the one of the plurality of wireless interfaces, a second request to cause an action on a second device (see paragraph 128 which shows the guest selecting a button in order to operate one of the smart devices);
determine a first wireless interface (see API 79 of fig. 2) from the plurality of wireless interfaces to communicate with the second device (see 42 of fig. 2), the first wireless interface configured to operate in accordance with a first wireless protocol (see 84-86 of fig. 3 which shows multiple protocols of lock controller 80) of the plurality of wireless protocols; and
communicate, via the first wireless interface using the first wireless protocol, information to cause the action on the second device (see paragraph 133 which shows a user able to access and control a plurality of second devices).
Claims 21 and 30 have similar limitations as claim 10.
Referring to Claims 12 and 22, Ma also teaches receiving, from the mobile device via the one of the plurality of wireless interfaces, a credential (see paragraph 150 which shows the mobile transferring the LMS guest credential to the lock controller);
validating the credential (see paragraph 150 which shows the authentication of the LMS guest credential); and
communicating, via the one of the plurality of wireless interfaces, the information to cause the action to the device in response to validating the credential (see paragraph 150 which shows transmission of another credential 66 which allows the guest to control the smart device).
Referring to Claims 13 and 23, Ma also teaches compare the credential to a list of valid credentials stored in the memory to verify the credential (see paragraph 148 which shows comparing the credential to a credential verification code to see if there is match).
Referring to Claims 15 and 25, Ma also teaches receiving, from a second mobile device via the one of the plurality of wireless interfaces, a credential and a third request to cause a second action on a third device (see paragraphs 130 and 131 which shows access given to a friend using a friend’s mobile to access amenities);
determine whether the credential is valid or invalid for the third device (see paragraphs 152 and 153 which shows the friend/third party gaining access to the lock due to a valid LMS guest credential);
in response to determining the credential is valid:
determine a second wireless interface from the plurality of wireless interfaces to communicate with the third device (see paragraph 153 showing the friend gaining access to the amenity controller and paragraph 13 which shows different interfaces used to unlock the entrance and turn a smart device on and off), the second wireless interface configured to operate in accordance with a second wireless protocol of the plurality of wireless protocols (see paragraph 113 showing friend access using multiple different protocols); and
communicate, via the second wireless interface, second information to cause the action to the third device (see paragraph 13 which shows a second interface used to turn a smart device on and off); and
in response to determining the credential is invalid, restrict performance of the second action on the third device (see paragraph 177 which shows restricted access to any mobile which is invalid).
Referring to Claims 20 and 29, Ma also teaches a third request received from the mobile device via one of the plurality of wireless interfaces in accordance with a second wireless protocol, wherein the first wireless protocol and the second wireless protocol are different protocols (see paragraph 182 which shows a mobile phone communicating by either Bluetooth or a wired connection showing the ability for multiple devices to communicate with the system using multiple protocols).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Searle et al. (US 2016/0291959).
Referring to Claims 17 and 27, Ma teaches the plurality of wireless protocols comprise a near-field communication (NFC) protocol (paragraph 182), a Bluetooth low energy (BLE) protocol (paragraph 182), a Zigbee protocol (paragraph 182), and a z-wave protocol (paragraph 182). Ma does not teach a cellular protocol and an 802.11 protocol. Searle teaches a cellular protocol and an 802.11 protocol (see paragraph 4391 which shows multiple protocols used including cellular and 802.11). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Searle to the device of Ma in order to better provide the smart lock services to wider variety of users.

Claim(s) 14, 16, 18, 19, 24, 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Thoresz et al. (US 2020/0314486).
Referring to Claims 14 and 24, Ma does not communicating the credential to a cloud-based computing system; and
receiving an indication from the cloud-based computing system, the indication to indicate whether the credential is valid or invalid.
Thoresz teaches communicating the credential to a cloud-based computing system (see paragraph 35 which shows the computing device transmitting a request to the computing system and paragraph 163 which shows the computing system as a cloud based system); and
receiving an indication from the cloud-based computing system, the indication to indicate whether the credential is valid or invalid (see end of paragraph 35 which shows the computing system determining validity of the request).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Thoresz to the device of Ma in order to provide more secure communications between mobile device and a smart device.
Referring to Claims 16 and 26, Ma does not teach receiving, via one of the plurality of wireless interfaces, a notification from one of a plurality of smart speaker devices; and
communicating, via the one of the plurality of wireless interfaces, the notification to the mobile device.
Thoresz teaches receiving, via one of the plurality of wireless interfaces, a notification from one of a plurality of smart speaker devices (see message 210g from playback device to computing system 201 in fig. 2); and
communicating, via the one of the plurality of wireless interfaces, the notification to the mobile device (see message 210e from computing system 201 to mobile device 130a in fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Thoresz to the device of Ma in order to provide more secure communications between mobile device and a smart device.
Referring to Claim 18, Ma does not teach the second device as a third-party smart speaker device, and the processing circuitry to communicate the second request to the third-party smart speaker device via a third-party cloud-based computing system. Thoresz teaches the second device as a third-party smart speaker device (see paragraph 163 which shows the playback device 110a of fig. 2 as a smart speaker device), and the processing circuitry to communicate the second request to the third-party smart speaker device via a third-party cloud-based computing system (see paragraph 163 which shows the computing system 201 of fig. 2 as a cloud based system and messages 210b, d, h sent from control device 130a to playback device by way of cloud based system). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Thoresz to the device of Ma in order to provide easier access of more devices to a user thus increasing convenience.
Referring to Claims 19 and 28, Thoresz also teaches the second device is a third-party smart speaker device (see paragraph 163 which shows the playback device 110a of fig. 2 as a smart speaker device), and the processing circuitry to communicate the second request directly to the third-party smart speaker device (see messages 210f sent directly from control device 130a to playback device 110a in fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Thoresz to the device of Ma in order to provide easier access of more devices to a user thus increasing convenience.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10 and 12-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648